Case: 2:20-cv-00054-WOB-CJS Doc #: jled: 04/14/20 Page: 1 of 2 - Page ID#: 51

   

ANDY BESHEAR
GOVERNOR

EXECUTIVE ORDER

Secretary of State
Frankfort

Kentucky 2020-275

April 8, 2020

STATE OF EMERGENCY
Background

The novel coronavirus (COVID-19) is a respiratory disease causing illness that can
range from very mild to severe, including illness resulting in death, and many cases of
COVID-19 have been confirmed in the Commonwealth.

The Kentucky Constitution and Kentucky Revised Statutes, including KRS Chapter
39A, empower me to exercise all powers necessary to promote and secure the safety and
protection of the civilian population, including the power to suspend state statutes and
regulations, and to command individuals to disperse from the scene of an emergency.
Under those powers, I declared by Executive Order 2020-215 on March 6, 2020, that a
State of Emergency exists in the Commonwealth. On March 18, 2020, I signed Executive
Order 2020-243, encouraging all Kentucky citizens to take all feasible measures to engage
in appropriate social distancing in accordance with the guidance of the Centers for Disease
Control and Prevention (“CDC”). On March 22, 2020, I signed Executive Order 2020-
246, ordering all in-person retail businesses that are not life-sustaining to close. On March
25, 2020, I signed Executive Order 202-257, requiring life-sustaining businesses to, to the
fullest extent possible, utilize delivery or curbside service in lieu of in-person service, and
to adhere to social distancing and hygiene guidance from the CDC. Now, I find it necessary
to implement further steps to limit in-person traffic in life-sustaining retail businesses as
well as door-to-door solicitations.

Order

I, Andy Beshear, Governor of the Commonwealth of Kentucky, by virtue of

authority vested in me pursuant to the Constitution of Kentucky and by KRS Chapter 39A,

do hereby Order and Direct as follows:
Case: 2:20-cv-00054-WOB-CJS Doc #: jled: 04/14/20 Page: 2 of 2 - Page ID#: 52

   

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Fannie 2020-275
entucky .
April 8, 2020

1. Any life-sustaining retail businesses identified by Executive Order 2020-246
and Executive Order 2020-257 shall limit the number of shoppers allowed to
enter the business to one adult member per household.

2. Paragraph 1. shall not apply to minors or to adult members of households that
accompany one adult member of a household into a life-sustaining retail
business who cannot be left without supervision or care because of their age
or a disability or physical or mental impairment.

3. To the extent practical, minors and adult members with a disability or physical
or mental impairment should remain Healthy at Home.

4. In addition, all uninvited, in-person solicitation for any purpose occurring at a
residence or physical business location must cease.

5. This Order shall be interpreted as an addition to the social distancing and
hygiene measures previously set forth in Executive Order 2020-257 and
enforced accordingly.

6. All prior Executive Orders and Orders issued by Cabinets pursuant to
Executive Order 2020-215 remain in full force and effect to the extent they do
not conflict with this Order.

This Order shall be in effect for the duration of the State of Emergency under
Executive Order 2020-215, or until the rescission of this Order by further order or by
operation of law.

 

ANDY BE AR, Governor
Commonwealth of Kentucky

 

MICHAEL G. ADAMS
Secretary of State
